Supreme Court of Florida
                                   ____________

                                   No. SC14-738
                                   ____________

                           CYNTHIA RICHARDSON,
                                 Petitioner,

                                         vs.

                          ARAMARK/SEDGWICK CMS,
                                Respondent.

                                  [April 28, 2016]

PER CURIAM.

      This case is before this Court for review of the decision of the First District

Court of Appeal in Richardson v. Aramark/Sedgewick CMS, 134 So. 3d 1133,

1134 (Fla. 1st DCA 2014), affirming an attorney’s fee award of $19.44 per hour

for 90 hours of work reasonably expended by the claimant’s attorney in a workers’

compensation case. The attorney’s fee was calculated in strict compliance with the

conclusive statutory fee schedule in section 440.34, Florida Statutes, which does

not allow for any deviation from the statutory fee regardless of how unreasonable

the ultimate fee award.
       Recognizing the statutory constraints, the First District was bound by its

prior jurisprudence to uphold such inadequate fee awards. For example, in

Castellanos v. Next Door Co./Amerisure Ins. Co., 124 So. 3d 392, 393 (Fla. 1st

DCA 2013), the First District reviewed a statutory attorney’s fee of “only $164.54

for 107.2 hours of legal work reasonably necessary to secure the claimant’s

workers’ compensation benefits.” The First District held that the statute “required

this result” and that it was “bound by precedent to uphold the award, however

inadequate it may be as a practical matter.” Id.

       In Castellanos, the First District certified the constitutionality of the

workers’ compensation attorney’s fee provision to this Court as a question of great

public importance. Id. at 394. We granted review and, in our opinion in

Castellanos, held the statute unconstitutional as a violation of due process under

both the Florida and United States Constitutions. Castellanos v. Next Door Co.,

No. SC13-2082, slip op. at 1-2 (Fla. Apr. 28, 2016). As we explained, the “statute

prevents every injured worker from challenging the reasonableness of the fee

award in his or her individual case—an issue of serious constitutional concern

given the critical importance, as a key feature of the workers’ compensation

statutory scheme, of a reasonable attorney’s fee for the successful claimant.” Id. at

6-7.




                                          -2-
      In this case, the First District affirmed the $1,750 statutory fee award

“[b]ased on” Castellanos and certified that its disposition passed upon the same

question certified in Castellanos. Richardson, 134 So. 3d at 1134. We accordingly

have jurisdiction. See art. V, §§ 3(b)(3), (4), Fla. Const. Because our holding in

Castellanos clearly resolves this issue, we quash the First District’s decision and

remand for further proceedings consistent with Castellanos. See also Pfeffer v.

Labor Ready Se., Inc., No. SC14-1325, slip op. at 1-2 (Fla. Apr. 28, 2016); Diaz v.

Palmetto Gen. Hosp., No. SC14-1916, slip op. at 1-2 (Fla. Apr. 28, 2016).

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, and PERRY, JJ., concur.
CANADY and POLSTON, JJ., dissent.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal - Certified
Great Public Importance

      First District - Case No. 1D13-4138

Richard W. Ervin, III of Fox & Loquasto, P.A., Tallahassee, Florida, and Charles
Holden Leo of the Law Offices of Charles H. Leo, P.A., Orlando, Florida,

      for Petitioner

James Henry Wyman of Hinshaw & Culbertson LLP, Coral Gables, Florida,

      for Respondent




                                         -3-